COURT OF APPEALS FOIl THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Angelina Gailey Individually and as Executrix of Estate of Patrick L.
                          Gailey, Dan Patrick Gailey, and Patrick L. Gailey v. Pasqual Gutierrez

Appellate case number: 01-12-00490-CV

Trial court case number: 0904324

Trial court:              61 st District Court of Harris County

       The district clerk has filed a special clerk’s record on jurisdiction. We conclude that the
Court has jurisdiction over the appeal.
        The filing fee has been paid. See TEX. R. APP. P. 5.
        The district clerk is ordered to file in this Court, within 30 days of the date of this order,
(1) the clerk’s record in accordance with Rule of Appellate Procedure 34.5 or (2) notice that
appellant has neither paid, nor made arrangements to pay, the fee for preparing the clerk’s
record. See TEX. R. ApP. P. 34.5 (governing contents of clerk’s record), 35.1 (listing deadlines to
file appellate record), 35.3 (defining responsibility to file record).

        The court reporter is ordered to file in this Court, within 30 days of the date of this order,
(1) the reporter’s record in accordance with Rule of Appellate Procedure 34.6 or (2) notice that
no record was taken or requested, or that appellant has neither paid, nor made arrangements to
pay, the fee for preparing the reporter’s record. See TEX. R. APp. P. 34.6 (governing contents of
reporter’s record), 35.1 (listing deadlines to file appellate record), 35.3 (defining responsibility to
file record).

       All currently pending motions are dismissed.

       It is so ORDERED.


Judge’s signature: /s/Jane Bland
                 [] Acting individually      [] Acting for the Court


Date: December 18, 2012